872 F.2d 1027
134 L.R.R.M. (BNA) 2431
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MIDDLE EARTH GRAPHICS, INCORPORATED, Respondent.
No. 88-5269.
United States Court of Appeals, Sixth Circuit.
April 24, 1989.

Before RYAN and ALAN E. NORRIS, Circuit Judges, and CHARLES M. ALLEN, Senior District Judge.*
PER CURIAM.


1
The National Labor Relations Board asks this court to enforce its unfair labor practice order against respondent, Middle Earth Graphics, Incorporated.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we conclude that the findings and order of the Board are in accordance with law and supported by substantial evidence, and that its order should be enforced.


3
Accordingly, for the reasons set forth in the order and in the decision of the Administrative Law Judge, the order of the board dated May 19, 1987 is enforced in all respects.



*
 The Honorable Charles M. Allen, Senior District Judge for the Western District of Kentucky, sitting by designation